Citation Nr: 1814399	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-11 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to October 1997. 

These issues come before the Board of Veterans' Appeals (Board) from March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a central office hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hypertension was denied in a March 1999 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period; that decision is final.

2.  Evidence received since the final March 1999 denial is new and material.

3.  The Veteran's hypertension was as likely as not incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for entitlement to service connection for hypertension have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for hypertension was initially denied 
in a March 1999 rating decision on the basis that the Veteran did not report for his scheduled three day blood pressure readings to determine if he met the diagnostic criteria for hypertension.  Although the Veteran was notified of that decision in a March 1999 letter, he did not appeal.  Additionally, new and material evidence was   not received within the appeal period.  As such, the March 1999 rating decision became final.  See 38 U.S.C. § 7105(c) (2012); see also 38 C.F.R. §§ 20.302,     20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

Evidence received since the March 1999 denial of the claim includes private treatment records, an April 2011 letter from Dr. Dalgetty, lay statements, and         the Veteran's testimony at the April 2017 hearing. The evidence is new, in that         it was not of record at the time of the March 1999 rating decision. Additionally,    the letter from Dr. Dalgetty notes the Veteran suffers from hypertension and that review of his service records reflects the Veteran has had Stage 1 hypertension since 1981.  Thus, the Board finds that new and material evidence has been received and the claim for service connection for hypertension is reopened.  Shade, 24 Vet. App. at 117.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time   of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1110, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, in order to prove service connection on a direct basis, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence   or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, where a Veteran has served 90 days or more, specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service  if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

The Veteran asserts that his current hypertension manifested during active service and has continued since that time. 
The Veteran's service treatment records are negative for an official diagnosis of hypertension.  However, service treatment records dated from July 1981 to the Veteran's discharge document numerous elevated blood pressures readings wherein  his diastolic pressure was 90 mmHg or more. Additionally, on his June 1997 report   of medical history at retirement the Veteran reported having high blood pressure. The corresponding report of medical examination indicates that the Veteran's     blood pressure was 132/93 mmHg.  The clinician noted that the Veteran's blood pressure was elevated and required close monitoring, but the Veteran declined    anti-hypertensive medication at this time.  

At an April 1998 VA examination the Veteran reported having intermittent         high blood pressure, but noted he had never been treated with anti-hypertensive medication.  The Veteran's blood pressure was 150/106 mmHg while sitting, 150/106 mmHg while standing, and 150/98 mmHg while lying down.  

A June 1998 private treatment record indicates that the Veteran's blood pressure was 138/90 mmHg.  A December 1998 treatment record indicates that the Veteran's blood pressure readings that day were 154/101 mmHg and 152/102 mmHg, that he had probable hypertension, and his blood pressure should be rechecked when he had not consumed any caffeine.  A February 1999 treatment record indicates that the Veteran's blood pressure was 150/106 mmHg.  A March 2002 treatment record indicates that the Veteran's blood pressure was 148/95 mmHg.  A December 2002 treatment record indicates that the Veteran's blood pressure was 150/100 mmHg.     It also noted that if the Veteran's blood pressure did not decrease or if he did not quit smoking within two weeks he would require anti-hypertensive medication. A December 2003 treatment record indicates that the Veteran's blood pressure was 176/117 mmHg despite treatment with hydrochlorothiazide.

In an April 2011 letter, Dr. Dalgetty stated that he had reviewed the Veteran's service treatment records, which reflected several elevated blood pressure readings in excess of 140/90 mmHg.  Dr. Dalgetty opined that per the medical guidelines,    the Veteran had met the criteria for stage one hypertension since July 1981.  

Upon review of the record and after consideration of the letter from Dr. Dalgetty, the Board finds that the Veteran's hypertension at least as likely as not manifested during active service and has continued since that time.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension is warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


